Citation Nr: 1436463	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  06-35 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to a compensable initial rating for gout from January 1, 2007 to April 5, 2013 and a rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976, November 1976 to May 1980, October 2001 to September 2002, and January 2003 to July 2004. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2012 and September 2013, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for additional development and consideration, and it now returns to the Board for appellate review.  This development was accomplished and the AMC returned the file to the Board for further appellate review.  The issue of entitlement to service connection for a skin disability was among the issues remanded in September 2013, and the claim was subsequently granted by the RO.  Therefore, the Board no longer has jurisdiction over that issue.  

The issue of whether the reduction in the evaluation of gout from 20 percent disabling to 0 percent disabling, effective January 1, 2007, was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Hypertension clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated beyond normal progression during military service.
2. Obstructive sleep apnea clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated beyond normal progression during military service.


CONCLUSIONS OF LAW

1. The criteria for service connection hypertension have not been met. 38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.309 (2013).

2. The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in May 2012 and September 2013 so that, first, corrective VCAA notice could be issued, and then, that additional VA treatment notes could be obtained and VA examinations scheduled.  The post-remand record reflects that these actions were accomplished, and that the AOJ has substantially complied with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with a VCAA notification letter in November 2004 that advised him of the evidence necessary to substantiate service connection, of his and VA's obligations in providing such evidence for consideration.  The Veteran was not advised of the evidence necessary to establish disability ratings and effective dates until after the rating decision, but as service connection is herein denied, any questions in that regard are rendered moot.  Therefore, the Board determines that the Veteran was provided all necessary notice prior to the initial AOJ adjudication of the claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records, VA and private treatment records and the report of an October 2013 VA examination were reviewed by both the AOJ and the Board.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claims. 

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, the examiner provided an opinion that was based on all evidence of record.  There is nothing to suggest that the examiner reached an arbitrary conclusion.  Accordingly, the Board determines that the VA's obligation to provide a VA examination and obtain an opinion has been satisfied.  38 C.F.R. § 3.159.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  At the time of a service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as 'noted.' 38 C.F.R. § 3.304(b) (2013).  When determining whether a defect, infirmity, or disorder is 'noted' at entrance into service, supporting medical evidence is needed. Crowe v. Brown, 7 Vet. App. 238 (1994). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Board notes that the Court has held that the presumption of aggravation under 38 U.S.C.A. § 1153 only applies in cases where a preexisting disability was noted at the service entrance examination.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Otherwise, the matter goes to the analysis of the presumption of soundness. The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see Horn, 25 Vet. App. at 234-35 (holding that the burden of proof in presumption of soundness cases rests with VA); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Court has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition). 

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be." Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

Any increase in severity must also be permanent. Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted by symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). When clear and convincing evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable. Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Veteran contends that he has hypertension and obstructive sleep apnea that are a result of military service.   There is no examination of record contemporaneous with the Veteran's return to active duty in October 2001.  Thus, there is no clinical notation from that time showing a disability of hypertension and obstructive sleep apnea, and the Veteran is presumed to have been in sound condition upon his activation for active duty.

Nevertheless, clear and unmistakable evidence may rebut this presumption. Private treatment records clearly show that his hypertension was first diagnosed in 1996, and that his obstructive sleep apnea was diagnosed by sleep study in October 1998.  Consequently, the Board finds that there is clear and unmistakable evidence that hypertension and obstructive sleep apnea preexisted the Veteran's October 2001 return to active duty.  

The Board also determines that there is clear and unmistakable evidence that the Veteran's hypertension and obstructive sleep apnea were not aggravated by military service.  These disabilities are noted in service treatment records as established disabilities, but there are no complaints or treatment that suggests an increase in severity.  In May 2002, the Veteran sought a medical discharge in part because of his hypertension and obstructive sleep apnea, but there is no indication that any steps were taken to discharge the Veteran.  In fact, the Veteran served on another period of active duty after that request, from January 2003 to July 2004.  The Veteran was afforded a VA examination in October 2013, at which the examiner also noted that the Veteran had been treated for hypertension during periods of reactivation, but that there was no evidence that the disability was aggravated beyond its natural progression.  In this regard, the examiner observed that there was no evidence of kidney failure, heart failure, or ophthalmologic disease that was caused by hypertension.  The examiner also noted that the Veteran's hypertension was controlled on medication, which the Veteran is tolerating.  Therefore, the examiner concluded that the hypertension, which clearly and unmistakably pre-existed service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.

As for the obstructive sleep apnea, the examiner also found that this disability clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner noted that the Veteran was diagnosed with obstructive sleep apnea in July 1998 and that he had been treated for years with C-pap.  He indicated that to show a history of aggravation related to service there would have to be either evidence of improvement with subsequent worsening while in service, or worsening while in service with resultant cor pulmonale, pulmonary hypertension, or other secondary sequelae.  The examiner observed that the Veteran had not had any periods during which he did not require C-pap for treatment of his sleep apnea since the initial diagnosis.  While he has had periods during which he had not used the C-pap, these were periods of noncompliance, and the discontinuance was not physician approved or directed.  If there had been worsening of symptoms at any time, the examiner indicated that it was more likely due to this noncompliance.  The examiner also noted that there was no evidence of secondary sequelae.  

In light of these facts, the Board finds that that the presumption of soundness is rebutted, including a showing that that the Veteran's preexisting hypertension and obstructive sleep apnea did not undergo an increase in severity during service.  The Veteran contends that these disabilities were first diagnosed during his service in 2001 and 2002, and the Veteran is competent to offer evidence as to when he was given a diagnosis.  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran's civilian and military medical records unequivocally belie his assertions.  Therefore, the Board concludes that hypertension and obstructive sleep apnea clearly and unmistakably preexisted service and clearly and unmistakably were not aggravated by service.  Therefore, service connection is denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for obstructive sleep apnea is denied.



REMAND

In a September 2009 rating decision, the RO granted entitlement to service connection for gout of the left toe with a 20 percent rating from December 30, 2005 to January 1, 2007, and a noncompensable rating thereafter.  The Veteran filed a timely notice of disagreement with the noncompensable rating.  A statement of the case was then issued in November 2013 which addressed the issue as a rating reduction and also found that a 20 percent rating was warranted from April 5, 2013.  However, the SOC was issued to an incorrect address.  In September 2013, the Veteran advised VA of a new address, and the Veteran's representative has indicated that the Veteran's failure to file a substantive appeal was a result of the incorrect address on the SOC.  Consequently, the Board determines that another SOC on the issue of entitlement to a compensable initial rating for gout from January 1, 2007 to April 5, 2013 and a rating in excess of 20 percent thereafter should be issued.   Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC on the claim of entitlement to a compensable initial rating for gout from January 1, 2007 to April 5, 2013 and a rating in excess of 20 percent thereafter.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


